Citation Nr: 1818710	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, however diagnosed, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for spondylosis (claimed as lower back condition), to include as secondary to the service-connected left knee strain disability.

3.  Entitlement to a rating in excess of 10 percent disabling for left knee strain disability.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1983 to November 1983, and from February 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

While the RO adjudicated service connection for PTSD, the Board has expanded the issue to include an acquired psychiatric disability, however diagnosed, consistent with the Federal Circuit's decision in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000).  The issue has been recharacterized accordingly, as noted on the title page.

In December 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of (1) entitlement to service connection for spondylosis (claimed as lower back condition), to include as secondary to the service-connected left knee strain disability, and (2) entitlement to a rating in excess of 10 percent disabling for left knee strain disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has shown that his PTSD developed as a result of traumatic events in service.


CONCLUSION OF LAW

PTSD was incurred as a result of service.  38 U.S.C. § 1110 (2012); 38 C.F.R. 
§§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.150, 3.151, 3.159, 3.326(a).  As will be discussed in further detail in the following decision, the Board finds that service connection for PTSD is warranted.  Thus, any further discussion of VA's duty to notify and to assist the Veteran with respect to PTSD is not necessary.

Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C. § 1154; 38 C.F.R. § 3.304 (f).

The Veteran claims that his PTSD is due to traumatic events he experienced in service.  Specifically, he describes an event in October 2003, when he was sent to Balad, Iraq to pick up parts for an aircraft.  While there, two other soldiers were servicing a tire on an aircraft when it exploded, killing one and injuring the other.  This event was confirmed in the Defense Personnel Records Information Retrieval System and the Veteran provided a newspaper article describing the funeral of the soldier who died.  The Board notes that, although the Veteran was stationed in Kuwait, as he testified at the December 2017 hearing, missions would bring him to Iraq.  This testimony is supported by a November 2017 buddy statement from one who served with the Veteran during 2003-04 in Operation Iraqi Freedom.  He confirmed that aircraft maintenance crews from their unit would go to different areas to take parts, repair and recover aircraft, or pick up aircrafts that were due for phase maintenance and Balad was part of their rotation. 

The record reflects that the Veteran was afforded a VA examination in April 2016.  The examiner diagnosed the Veteran with PTSD and noted that the above stressor is adequate to support a diagnosis of PTSD and that the stressor contributed to the Veteran's PTSD.

Accordingly, with full consideration of the doctrine of giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection is warranted for PTSD.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.


REMAND

When VA undertakes to provide an examination or opinion, it must be an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was afforded a VA examination for his lower back disability in January 2012 and was diagnosed with spondylosis.  Regarding the question of nexus, the examiner provided an opinion only on direct service connection, not secondary.  In addition, in the rationale portion, in which she addressed a potential secondary service connection based on the knee, she addressed only whether the Veteran's low back "is due to" the service-connected left knee disability; she did not address aggravation.  See 38 C.F.R. §§ 3.303, 3.310.  Given the length of time that has passed, as well as the inadequacies of the January 2012 opinion, the Board will remand to afford the Veteran a new examination. 

Regarding the Veteran's left knee disability, the Board notes that subsequent to the December 2017 hearing, the Veteran was afforded a VA examination in January 2018 for his knee disability.  However, the AOJ has not considered this examination in the first instance.  As the Board is remanding the service connection issue, it will also remand for this new examination to be considered by the AOJ.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  Steps to obtain and associate these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After the above development has been completed, schedule the Veteran for a VA examination in order to address the etiology of the claimed lower back disability.  The examiner should identify all lower back disabilities (if any) and, for each, provide an opinion as to whether it is it is more likely than not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

In addition, the examiner should provide an opinion as to whether each disability is more likely than not (i.e., a 50 percent or greater probability) proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's left knee strain disability.

For all examinations, all necessary development should be taken.  The VA examiner should be given access to the claim file.  The examiner should state that a review of the claim file was completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

A detailed rationale is requested for all opinions provided.

3.  Upon completion of the above, readjudicate the appeal.  In particular, the AOJ is asked to address the VA knee examination of January 2018.  If these matters remain denied, provide the appellant and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


